DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor vehicle comprising a drive motor and an air-intake line of the drive motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
32” has been used to designate both a contact face and an inner surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “especially between 40 m and 400 m, preferably between 80 m and 200 m”; however, it is not clear to the Examiner exactly what this means.
m and 400 m, preferably between 100 m and 200 m”; however, it is not clear to the Examiner exactly what this means.
Claim 6 recites “especially between 10 m and 200 m, preferably between 30 m and 100 m”; however, it is not clear to the Examiner exactly what this means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 12491 in view of US 3315970, Holloway.
	In regards to claim 1, in Figures 1-8 and paragraphs detailing said figures, AT 12491 discloses  plug-in coupling seal (1), wherein the plug-in coupling seal is formed for accommodation between a first coupling part (4) and a second coupling part (7) to be pushed in insertion direction into the first coupling part and wherein the plug-in coupling seal has a contact face, which is formed for contact against the first coupling part  and/or against the second coupling part. AT 12491 does not disclose a microstructuring having protruding structuring elements. Holloway teaches a microstructuring having protruding structuring elements (50) “to increase the overall effectiveness of the gasket” (col. 4, lines 41-60). As Holloway relates to an improved sealing gasket, it would have been obvious to one having ordinary skill in the art at the 
	In regards to claim 2, AT 12491 in view of Holloway further disclose an outer surface is formed for accommodation in a first coupling part and an inner surface is formed for contact against a second coupling part to be pushed in insertion direction into the first coupling part, wherein the microstructuring having the protruding structuring elements for reduction of the resistance of the two coupling parts to joining is formed on the inner surface.
	In regards to claim 3, AT 12491 in view of Holloway further disclose the protruding structuring elements of the microstructuring are designed in the form of several at least partly and especially completely circumferential ribs.
	In regards to claim 4, as best understood, AT 12491 in view of Holloway further disclose the protruding structuring elements have a height of between 10 m and 900 m, especially between 40 m and 400 m, preferably between 80 m and 200 m.
	In regards to claim 5, as best understood, AT 12491 in view of Holloway further disclose a free space of between 10 m and 900 m, especially between 40 m and 400 m, preferably between 100 m and 200 m is formed between the protruding structuring elements.
 In regards to claim 6, as best understood, AT 12491 in view of Holloway further disclose the protruding structuring elements have a width of between 5 m and 300 m, especially between 10 m and 200 m, preferably between 30 m and 100 m.
	In regards to claim 7, AT 12491 in view of Holloway further disclose the protruding structuring elements are formed in a manner bent in insertion direction.

	In regards to claim 10, AT 12491 in view of Holloway further disclose the inner surface of the plug-in coupling seal on which the protruding structuring elements are disposed extends between a first longitudinal end of the plug-in coupling seal having a first diameter and a second longitudinal end of the plug-in coupling seal having a second diameter, wherein the second diameter is smaller than the first diameter and a transition radius, which extends between the first longitudinal end of the plug-in coupling seal and the second longitudinal end of the plug-in coupling seal, is formed on the inner surface.
	 In regards to claim 13, AT 12491 in view of Holloway further disclose a motor vehicle (not shown but understood by Applicant and one having ordinary skill in the art) comprising: a drive motor, an air-intake line of the drive motor and a plug-in coupling of the air-intake line of the drive motor, wherein the plug-in coupling has a first coupling part having a plug-in coupling seal received therein and a second coupling part inserted into the first coupling part, characterized in that wherein the plug-in coupling seal is formed according to one of the preceding claims claim 1.


Claims 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT 12491 in view of Holloway as applied to claims above, and further in view of US 4194750, Sovish et al.
	In regards to claim 8, AT 12491 in view of Holloway disclose the claimed invention except for a lubricant is disposed between the protruding structuring elements. 
In regards to claim 11, AT 12491 in view of Holloway and further view of Sovish et al further disclose a coating, by which the sliding behavior of the microstructuring may be further improved, is formed at least on the contact face.
In regards to claim 12, AT 12491 in view of Holloway and further view of Sovish et al further disclose cavities, in which a lubricant is disposed, are formed in the plug-in coupling seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679